Case 0:19-cv-62518-RS Document 6 Entered on FLSD Docket 11/06/2019 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                               Case No. 0:19-cv-62518-RS

 JEAN-DENIS DEFAITE,

        Plaintiff,

 v.

 PHOENIX COMPLETE AUTO CARE
 INC., MIAMI SUNNY, INC. D/B/A
 SUNNY INTERNATIONAL TRAVEL,
 YONG QING LIU,

       Defendants.
 ____________________________________/

                                NOTICE OF APPEARANCE
        The undersigned, ADI AMIT, of the law firm of ADI AMIT., P.A., 101 Centre, 101 N.E.
 Third Avenue, Suite 300, Fort Lauderdale, Florida 33301, hereby gives notice of his appearance
 as counsel for the Defendants, PHOENIX COMPLETE AUTO CARE INC., MIAMI SUNNY,
 INC. d/b/a SUNNY INTERNATIONAL TRAVEL, and YONG QING LIU, in the above-
 captioned matter.
        Dated, this 6th day of November, 2019.
                                                 Adi Amit, P.A.
                                                 Attorneys for Defendants, Phoenix Complete
                                                 Auto Care Inc., Miami Sunny, Inc. d/b/a Sunny
                                                 International Travel, And Yong Qing Liu
                                                 101 Centre
                                                 101 N.E. Third Avenue, Suite 300
                                                 Fort Lauderdale, Florida 33301
                                                 Tel: 954-533-5922
                                                 Fax: 954-302-4963
                                                 Adi@DefenderOfBusiness.com

                                                 By: s/Adi Amit
                                                    Adi Amit, Esquire
                                                    Florida Bar No. 35257




                                                 1
Case 0:19-cv-62518-RS Document 6 Entered on FLSD Docket 11/06/2019 Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 6, 2019, I electronically filed the foregoing
 document with the clerk of the court using CM/ECF. I also certify that the foregoing document is
 being served this day to all persons on the attached Service List in the manner specified, either via
 transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized
 manner for those counsels or parties who are not authorized to receive electronically Notices of
 Electronic Filing.

                                                   By: s/ Adi Amit
                                                      Adi Amit, Esquire

                                        SERVICE LIST
                  Jean-Deniz Defaite v. Phoenix Complete Auto Care Inc., et al.
                                 Case No.: 0:19-cv-62518-RS

  Elliot Kozolchyk, Esq.                              Adi Amit, Esq.
  Koz Law, P.A.                                       ADI AMIT, P.A.
  320 S.E. 9th Street                                 101 Centre
  Fort Lauderdale, Florida 33316                      101 NE Third Ave., Ste. 300
  Phone: (786) 924-9929                               Fort Lauderdale, FL 33301
  Fax: (786) 358-6071 Email:                          954-533-5922
  ekoz@kozlawfirm.com                                 (F) 954-302-4963
  Counsel for Plaintiff                               adi@defenderofbusiness.com
                                                      Counsel for Defendants




                                                  2
